Title: Thomas Morris to the American Commissioners, 24 July 1777
From: Morris, Thomas
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes July 24th. 1777.
I wrote Mr. Deane a short letter the 15th. Instant, and have since received yours of the 19th. If you desire an entire copy of the letter I have had the honour to receive from the Secret Committee of Congress dated at Philadelphia the 25th. of October, you shall have it, but as I have already communicated that part of it to Mr. Deane by which I am authorized to make Sale of all prizes taken by armed Vessells in the Continental service. I flatter myself its not necessary to send a Copy of the whole letter, as there are some matters that regard my own private affairs. However your desires on this head shall be attended to by Gentlemen Your most Obedient Servant
Thos. Morris.
  The Honble. Benja. Franklin & S. DeaneEsqrs. at Paris.
 
Addressed: A L’Honble. Benja. Franklin / & Silas Deane Esqrs. á / Paris.
Notation: Mr. Ths. Morris July 24. 1777
